           Case 1:21-cv-04309-LTS Document 2 Filed 06/14/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEXANDER MOSKOVITS,

                                   Plaintiff,

                       -against-

 FEDERAL REPUBLIC OF BRAZIL; STATE                                  21-CV-4309 (LTS)
 OF SANTA CATERINA, BRAZIL; CELESC
 OF SANTA CATARINA, BRAZIL; STATE                               ORDER OF DISMISSAL
 OF MARANHAO, BRAZIL; STATE OF
 MATO GROSSO, BRAZIL; RAIMUNDO
 COLOMBO; JORGE SIEGA; DOES 1
 THROUGH 10,

                                   Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this pro se action, for which the filing fees have been paid, asserting

claims of unjust enrichment and quantum meruit and, in the alternative, breach of contract or

quasi-contract” For the reasons set forth below, the complaint is dismissed for lack of subject

matter jurisdiction.

                                      STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest
            Case 1:21-cv-04309-LTS Document 2 Filed 06/14/21 Page 2 of 9




[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006) (internal quotation marks and citations omitted) (emphasis in original).

                                          BACKGROUND

        Plaintiff Alexander Moskovits is a dual citizen of the United States and Brazil who

resides in Brazil. Plaintiff filed this complaint against the Federal Republic of Brazil; the State of

Santa Caterina, Brazil; the State of Maranhao, Brazil; the State of Mato Grosso, Brazil

(collectively the “sub-sovereign states”); Raimundo Colombo, a former governor of Santa

Caterina; CELESC of Santa Catarina; 1 and Jorge Siega, a citizen of Brazil. (ECF 1 ¶¶ 9-15.) The

business deal giving rise to this complaint has been the subject of prior litigation brought by

Plaintiff in state and federal court. The Court will set forth this litigation history to the extent

necessary to address this new complaint.

        On December 26, 2018, Plaintiff filed a pro se complaint in New York Supreme Court,

New York County, against the Republic of Brazil; the sub-sovereign states; Calvin Grigsby, a

citizen of California; Bank of America N.A. (BoA); and Colombo and Siega, who are citizens of

Brazil. See Moskovits v Grigsby, Ind. No. 650617/2019 (Sup. Ct. N.Y. Cnty.). 2 As in this

complaint, the state court complaint alleged claims of unjust enrichment, quantum meruit, and

breach of contract, and sought $7 million in compensatory damages and additional punitive

damages. As evidence of the existence of a contract, the complaint referred extensively to a




        1
        CELESC is the state-owned electric utility in Santa Catarina. See Moskovits v Grigsby,
No. 650617/2019, 2020 WL 6704176, at *1 (Sup. Ct., N.Y. Cnty., Nov. 12, 2020).
        2
          On the same day, Plaintiff filed a pro se complaint in this District in connection with the
same underlying events. See Moskovits v. Grigsby, No. 18-CV-12281 (CM) (S.D.N.Y. Apr. 3,
2019) (dismissing complaint without prejudice because Plaintiff did not pay the relevant fees
after his application for leave to proceed in forma pauperis was denied).


                                                   2
           Case 1:21-cv-04309-LTS Document 2 Filed 06/14/21 Page 3 of 9




series of e-mails between Plaintiff and defendant Grigsby from February 2011 through January

2013.

        On May 6, 2019, the Republic of Brazil removed the state court action to this District

under 28 U.S.C. § 1441(d). See Moskovits v. Grigsby, No. 19-CV-3991 (VSB) (Moskovits I).

Plaintiff voluntarily dismissed the Republic of Brazil and the sub-sovereign states from the

action, leaving as defendants Grigsby, BoA, Siega, and Colombo. Through counsel, Plaintiff

moved to remand the matter to the state court for lack of subject matter jurisdiction. In an

affidavit submitted in Moskovits I, Plaintiff asserted that his “domicile is in his native Brazil,

where he [has lived] with his spouse and two minor daughters for years.” (Id., ECF 12-1 ¶ 3.)

        In an order granting Plaintiff’s motion to remand in Moskovits I, Judge Broderick

summarized the allegations in Plaintiff’s state court complaint as follows.

        On February 18, 2011, Defendant Grigsby contacted Plaintiff Moskovits to
        discuss potential business opportunities relating to oil in Brazil. (Compl. ¶¶ 18–
        20.) Moskovits provided Grigsby with a loan structure which would allow
        Grigsby and BoA to secure credit for sub-sovereign state transactions guaranteed
        by the Brazilian Government, and provided Grigsby with potential clients for such
        transactions. (Compl. ¶¶ 21–29.) For Moskovits’s work, Grigsby promised
        compensation, valued at 35% of 1% of the transaction value for a transaction
        value over $500 million, or 35% of 2% for a transaction value under $500 million.
        (Compl. ¶¶ 33, 53– 54.) The parties frequently corresponded about the potential
        transactions by email. Between August 1 and 3, 2011, Grigsby traveled to Brazil
        to meet with the potential borrowers. (Compl. ¶ 44.) Moskovits arranged for
        meetings with public officials and representatives of the public. These meetings
        were attended by, among others, Grigsby, Moskovits, and Siega. (Compl. ¶¶ 45–
        46.)

        In the weeks following Grigsby’s visit, Moskovits continued to work on the deal,
        including offering to deliver the Memorandum of Understanding from Grigsby to
        CELESC, the state-owned electric utility in Santa Catarina. (Compl. ¶ 55.)
        However, Grigsby became confrontational in his responses, and evaded signing
        any compensation agreement with Moskovits. (Compl. ¶¶ 59–62, 64–65, 67, 71–
        72). Grigsby also warned Moskovits against contacting CELESC, and cut off
        Moskovits’s @grigsbyinc email address. (Compl. ¶¶ 59.) Moskovits attempted to
        discuss the potential CELESC deal, valued at $400 million, with Siega, who
        denied any knowledge of the deal, despite his presence at the meetings and his
        presence on many of the emails between Grigsby and Moskovits discussing the


                                                  3
              Case 1:21-cv-04309-LTS Document 2 Filed 06/14/21 Page 4 of 9




        deal. (Compl. ¶ 57.) Moskovits alleges that he was purposefully cut out of the
        deal.

        Bank of America and the State of Santa Catarina signed a $726 million credit
        agreement on December 27, 2012, allegedly using Moskovits’s finance structure.
        (Compl. ¶ 73.) Moskovits further alleges that three deals totaling $1.9 billion were
        consummated by Grigsby and BoA, using his financial structure. (Compl. ¶¶ 92–
        93.) To date, Moskovits has not received any compensation in relation to these
        deals.

(ECF 1:19-CV-3991, 58 at 3-4.)

        Judge Broderick determined that remand was appropriate for the following reasons:

        Although Federal courts have original jurisdiction over state law claims pursuant
        to 28 U.S.C. § 1332(a) where a dispute is between citizens of different states and
        the amount in controversy exceeds $75,000, see 28 U.S.C. § 1332(a), “[courts] do
        not have diversity jurisdiction over cases between aliens.” Bayerische Landesbank
        v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012). Specifically,
        “where on one side [of a litigation] there are citizens and aliens and on the
        opposite side there are only aliens” a federal court lacks jurisdiction. Id. (internal
        quotation marks omitted). This is the exact circumstance presented here. Plaintiff
        is a citizen of Brazil, and Defendants are citizens of North Carolina, California,
        and Brazil. Therefore, on Defendants’ side there are both citizens and aliens, and
        on Plaintiff’s side there is only an alien. Accordingly, this court lacks subject
        matter jurisdiction under diversity of citizenship to decide the state court claims
        alleged.

(Id. at 7.)

        On remand, the state court dismissed Plaintiff’s claims against Grigsby and BoA on the

merits, and dismissed the claims against Siega and Colombo “without prejudice to an action in

Brazil or another forum, if appropriate.” Moskovits, No. 650617/2019, 2020 WL 6704176, at *9.

The state court matter may be on appeal. 3



        3
          The state court judge ordered the sealing of all documents except for the parties to the
case and the court. Plaintiff unsuccessfully appealed the sealing order. See Moskovits v. Grigsby,
No. 3229, 2020 WL 6733586 (1st Dep’t Nov. 17, 2020). Plaintiff also filed a complaint in this
District alleging that the sealing order violated his First Amendment rights and other federally
protected rights. That complaint was dismissed for failure to state a claim and on immunity
grounds. See Moskovits v. Grigsby, 20-CV-10537 (LLS) (S.D.N.Y. Mar. 12, 2021), appeal
pending, 21-886 (2d Cir.)


                                                  4
              Case 1:21-cv-04309-LTS Document 2 Filed 06/14/21 Page 5 of 9




        In this new complaint, Plaintiff names the entities that he voluntarily dismissed from the

state court matter — Brazil and the sub-sovereign states — in addition to CELESC, Colombo,

and Siega. Plaintiff identifies himself as a dual citizen of the United States and Brazil, and

renews his claims of unjust enrichment and quantum meruit arising out of the same events at

issue in the state court matter. (ECF 1 ¶ 9.) He relies on the same series of emails from 2011 to

2013 to show Defendants’ reliance on his work product and the existence of an agreement to

compensate him. (Id. at 8-55.) Plaintiff asserts:

        The contracts between BOA and the three Brazilian sub-sovereign states, all
        guaranteed by BRAZIL, expressly provided that any disputes arising from the
        financial transactions were to be resolved under New York law. See e.g., Exhibit
        B ($726 Million agreement executed by BOA, State of Santa Catarina, and
        BRAZIL) at p.26, ¶13.09 (New York law governs disputes).

(Id., ¶ 8.)

        Also attached is an unexecuted agreement between Plaintiff, Grigsby, and Siega. (Id.,

Exh. E at 70-78.) Plaintiff acknowledges that the Foreign Sovereign Immunities Act provides the

exclusive basis for jurisdiction over foreign states in federal and state courts, but he suggest that

the commercial activity exception applies to the events giving rise to this complaint. See 28

U.S.C. § 1605(a)(2) (Id. at 44.)

                                           DISCUSSION

A.      Subject Matter Jurisdiction

        The subject-matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court only has

subject-matter jurisdiction to consider a “federal question” (federal-question jurisdiction) or

claims under state law in diversity (diversity jurisdiction). But “‘it is common ground that in our

federal system of limited jurisdiction any party or the court sua sponte, at any stage of the

proceedings, may raise the question of whether the court has subject matter jurisdiction.’” United


                                                    5
           Case 1:21-cv-04309-LTS Document 2 Filed 06/14/21 Page 6 of 9




Food & Commercial Workers Union, Local 919, AFL-CIO v. CenterMark Prop. Meriden Square,

Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway Constr. Co., Inc. v. Hous. Auth. of the

City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999) (“[S]ubject-matter

delineations must be policed by the courts on their own initiative . . . .”).

               Diversity Jurisdiction

       Plaintiff does not specifically invoke the Court’s diversity jurisdiction under 28 U.S.C.

§ 1332, but he asserts that New York law governs any dispute arising between the parties. (ECF 1

¶ 8.) “A party seeking diversity jurisdiction bears the burden of establishing that diversity

exists.” Braten v. Kaplan 406 F. App’x 516, 517 (2d Cir. 2011). Diversity of citizenship is

present when the action is between “citizens of a State and citizens or subjects of a foreign state,”

28 U.S.C. § 1332(a)(2), or between “citizens of different States and in which citizens or subjects

of a foreign state are additional parties,” id. § 1332(a)(3); 4 see Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998); France v. Thermo Funding Co., LLC, 989 F. Supp. 2d 287, 293 (S.D.N.Y.

2013) (discussing “alienage diversity”).

       “Diversity is lacking within the meaning of these sections where the only parties are

foreign entities, or where on one side there are citizens and aliens and on the opposite side there

are only aliens.” Tagger v. Strauss Grp. Ltd., 951 F.3d 124, 127 (2d Cir. 2020) (citing Universal

Licensing Corp. v. Paola del Lungo S.p.A., 293 F.3d 579, 581 (2d Cir. 2002)); see also


       4
          Plaintiff must also allege to a “reasonable probability” that the claim is in excess of the
sum or value of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C. § 1332(a);
Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006) (citation and
internal quotation marks omitted). The Court accepts Plaintiff’s assertion that the amount in
controversy meets the jurisdictional statutory amount.


                                                   6
           Case 1:21-cv-04309-LTS Document 2 Filed 06/14/21 Page 7 of 9




Franceskin v. Credit Suisse, 214 F.3d 253, 257 (2d Cir. 2000) (“[F]ederal courts lack subject

matter jurisdiction over state law claims among aliens.”); Corporacion Venezolana de Fomento v.

Vintero Sales Corp., 629 F.2d 786, 790 (2d Cir. 1980) (“The fact that alien parties were present

on both sides would destroy complete diversity”).

       Plaintiff argued that Moskovits I should be remanded to the state court because subject

matter jurisdiction was lacking. Judge Broderick agreed, having determined that, “on

Defendants’ side there are both citizens and aliens, and on Plaintiff’s side there is only an alien.”

(ECF 1:19-CV-3991, 58 at 7.) Plaintiff’s status as a dual citizen was apparently not made clear in

Moskovits I. In this complaint, however, Plaintiff asserts that he is a dual citizen of the United

States and Brazil who is domiciled in Brazil. 5

       When a person is a dual citizen, it is the American citizenship that governs the issue of

diversity jurisdiction. See Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504, 507 (2d Cir. 1991)

(“In matters of diversity jurisdiction American citizenship will determine diversity.”); Fuerst v.

Fuerst, 832 F. Supp. 2d 210, 217 (E.D.N.Y. 2011) (“Although Wolfgang is a citizen of both

Germany and the United States, it is the general consensus among the courts — including the

Second Circuit — that, where a party has dual citizenship, ‘[i]n matters of diversity jurisdiction

American citizenship will determine diversity.’”) (quoting Action S.A, 951 F.2d at 508)). But to

be a citizen of a state within the meaning of the diversity statute, “a natural person must be both a

citizen of the United States and be domiciled within [a] state.” Newman–Green, Inc. v. Alfonzo–

Larrain, 490 U.S. 826, 828 (1989); Fuerst, 832 F. Supp. 2d at 217–18 (holding that the dual



       5
        Plaintiff has consistently alleged that he is domiciled in Brazil. See Moskovits, No. 20-
CV-10537 (LLS) 2021 WL 230193, at *1 (“Plaintiff Moskovits [is] a resident of Brazil”);
Moskovits, No. 19-CV-3991 (VSB), 2020 WL 3057754, at *1 (same); Moskovits, No.
650617/2019, 2020 WL 6704176, at *1 (same).


                                                  7
           Case 1:21-cv-04309-LTS Document 2 Filed 06/14/21 Page 8 of 9




national had to be domiciled in a state in the United States in order for diversity jurisdiction to

apply); Lemos v. Pateras, 5 F. Supp. 2d 165, 165 (S.D.N.Y. Apr. 23, 1998) (“For purposes of

diversity jurisdiction, one is a citizen of the state where one is domiciled.”).

       A United States citizen domiciled abroad is not considered either a citizen of any state

within the United States, or a citizen or subject of a foreign state. See Raymond Loubier

Irrevocable Trust v. Loubier, 858 F.3d 719, 722 (2d Cir. 2017) (quoting Herrick Co., Inc. v. SCS

Commc’ns, Inc., 251 F.3d 315, 322 (2d Cir. 2001)). Thus, if a United States citizen is domiciled

abroad at the time he commences an action, section 1332(a) does not provide a district court with

diversity jurisdiction of the suit. See Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 68 (2d Cir.

1990) (“Though we are unclear as to Congress’s rationale for not granting United States citizens

domiciled abroad rights parallel to those it accords to foreign nationals, the language of

§ 1332(a) is specific and requires the conclusion that a suit by or against United States citizens

domiciled abroad may not be premised on diversity); France, 989 F. Supp. 2d at 293 (same); see

also 1 Moore’s Federal Practice ¶ 0.74[4] (1990); 13B C. Wright, A. Miller & E.

Cooper, Federal Practice and Procedure § 3621, at 577-78 (1984).

       Here, Plaintiff asserts that he is a dual citizen of the United States and Brazil, and that he

is domiciled in Brazil. Plaintiff’s status as a United States citizen domiciled outside of the

country deprives the Court of diversity jurisdiction over this action.

               Federal Question Jurisdiction

       To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under federal

law if the complaint “establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting


                                                  8
           Case 1:21-cv-04309-LTS Document 2 Filed 06/14/21 Page 9 of 9




Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts supporting a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1188-

89 (2d Cir. 1996).

       Plaintiff does not invoke any federal law, and the allegations in the complaint do not

suggest that Plaintiff can state a claim arising under federal law. The Court therefore does not

have federal question jurisdiction over this action.

                                          CONCLUSION

       Plaintiff’ s complaint, for which the filing fee has been paid, is dismissed for lack of

subject matter jurisdiction. The Clerk of Court is directed to mail a copy of this order to Plaintiff

and note service on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    June 14, 2021
           New York, New York
                                                             /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                                  9
